Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jason Mitchell appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his complaint, which was properly construed as one filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We *261have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated- by the district court. Mitchell v. United States, No. 1:08-cv-00195-IMK-JES, 2010 WL 890045 (N.D.W.Va. Mar. 11, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.